Title: From John Adams to American Academy of Arts and Sciences, 23 August 1798
From: Adams, John
To: American Academy of Arts and Sciences



Gentlemen
post 23 August 1798

As on Assembling      Meeting with you, at the regular Period of your Legal Meeting   established by Law, I expected nothing more than those Testimonials  Expressions of your Friendship, which I have constantly received upon all such occasions as one of your Associates: this elegant Address is therefore the more agreable as it was not foreseen. coming from Gentlemen whose Fame for Science and Literature as well as for every civil and political Virtue is not confined to a single state, nor to one quarter of the World, it does me great honour. and Life was my but thanks  Your Congratulations on my Election to the office of first Magistrate in a nation where the Rights of Men are respected and Supported deserve my best Thanks.
My Business has   The Command of the Public have obliged me to reside in foreign Countries and distant States for almost the whole Period of the Existence of our Academy: but no Part of my Time has ever been perfect Spent with more real Satisfaction to myself than the few Hours, which the Course of Events has permitted me to pass in your Society.
Your Exertions at home and extensive Correspondences abroad are every day Adding to the Knowledge of our Country and its Improvement in Useful Arts: and I have only to regret that my indispensable Avocations have prevented me from sharing assisting in your Labours and endeavouring to share in the Glory of your success. The Unanimity, with which the Members of this Academy as well as of the University and the whole Body of the Clergy of this state Commonwealth are Attached to the Union of our American states and their Constitution of Government, is the happiest Omen of the future Peace, Liberty safety and Prosperity of our Country. The rising Generation of Americans youth  the most important youth the most promising and perhaps the most important youth, which the human species can boast of educated in such Principles and under such Examples cannot fail to answer the high expectations which the World has formed of their future Wisdom Virtue and Energies.
It was indeed  an arduous Task to undertake succeed in the Government of the United States, to a Characterc Citizen whose great Talents, indefatigable Exertions; and disinterested Patriotism,: had carried the Applause of the World as well as the Gratitude of his Country to the highest Pitch With diffidence  I engaged in the Servicewas indeed an arduous Enterprise.  It was not without much and many anxious apprehensions that I engaged in the service: and it has been with inexpressible Gratitude and Pleasure that I have found in my fellow Citizens an almost Universal disposition in my fellow Citizens to alleviate the Burthen as much as possible, by the chierful and generous support of their could approbatiion favor affectionate Countenance and candid Approbation. Nothing of the kind has more tenderly affected touch’d me, than the explicit Sanction you have been pleased to express of the Measures I have hitherto adopted.
Permit me, Gentlemen to join in your fervent Prayers that the incomprehensible source of Light & of Power may direct Us all:—and crown with success, all our Efforts to promote the Welfare of our Country and the Happiness of Mankind.

John Adams